Alice Robie Resnick, J.,
dissenting. I dissent from today’s opinion of the majority for the same reasons I dissented from the majority’s order of November 16, 2001, in this matter. At that time, I stated that the “issue of transforming the basic funding system, of necessity, requires the participation of the Governor and every member of the General Assembly, not simply a select group facilitated by an individual from outside the state of Ohio.” 93 Ohio St.3d 628, 641, 758 N.E.2d 1113, 1123 (Resnick, J., dissenting).
Obviously, the state defendants can settle this case only by enacting legislation that will bring our state’s system for funding public schools into compliance with the Ohio Constitution. The majority seems to recognize this inescapable fact in its opinion today, stating, “The burden of meeting the constitutional standard announced by a majority of this court in DeRolph I and DeRolph II does not fall only upon the leaders of the General Assembly or only upon one party’s caucuses. *47The Ohio General Assembly is composed of one hundred thirty-two members * * *. Clearly, any resolution reached through mediation * * * must ultimately be implemented by the adoption of legislation by majorities in both chambers of the General Assembly.”
As I have stated numerous times at every phase of this litigation, it is crystal clear to me that only a complete systematic overhaul of the funding system will make the system “thorough and efficient.” See Section 2, Article VI of the Ohio Constitution. I continue to question how, given the scope of the legislation that would have to be enacted to bring about a complete overhaul of the system, a comprehensive solution can emerge from mediation. Perhaps at mediation the defendants can commit to proposing specific legislation, or to attempting to enact something, but I do not see how the defendants can definitively agree to any specific solution.
As we have seen in the past, the promise of the General Assembly’s leadership to deliver votes from caucus members on any particular piece of legislation can be very different from the reality of actually amassing sufficient votes. This difference would seem to be particularly acute when, as here, the necessary legislation must be so extensive. Thus far, the attempts to restructure the funding system have lasted for many years and have involved many different members of the General Assembly as the years have passed. The present members of the General Assembly can in no way obligate future members to vote a certain way on prospective legislation. Mediation is not a viable solution if the funding system is to be truly reformed.
F.E. Sweeney, J., concurs in the foregoing dissenting opinion.